DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 09/10/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment submission filed on 12/08/2020 has been entered.
This Office Action is in response to the Amendment filed on 12/08/2020. 
In the instant Amendment, claims 1, 6-7 and 13 have been amended.
Claims 1-14 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2015-221235, filed on 11/11/2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment/ Argument

           Applicant's arguments with respect to independents claims 1, 6-7 and 13, filed on 12/08/2020, have been considered but are moot in new ground of rejection. The combination of Kim and Heo and Nakamura disclose all the limitations as cited in amended independent claims 1, 6-7 and 13. See the following rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kim et al. (U.S 2009/0219282) hereinafter Kim, in view of Heo et al. (U.S 2015/0055702) hereinafter Heo, further in view of Nakamura et al. (U.S 2011/0255796) hereinafter Nakamura.
Regarding claims 1, Kim discloses an image processing apparatus, comprising: 
a coordinate transformation data generation unit configured to generate, based on two-dimensional image data of a first viewpoint and two-dimensional image data of a second viewpoint, coordinate transformation data for converting a three-dimensional position in a first three-dimensional coordinate system of the first viewpoint into a three-dimensional position in a second three-dimensional coordinate system of the second viewpoint (Kim Fig. 6, [0160] and [0162]-[0165]: a second camera coordinate system 620 can be relatively defined based on a first camera coordinate system 610. Camera parameters includes translation parameter, rotation parameter,… which represent the relation between first camera coordination system and second camera coordinate system, i.e. coordinate transformation data for converting a position in first 3D coordinate system to a second 3D coordinate system; [0164]: a coordinate value on the second camera coordinate system is defined based on a first camera coordinate system; [0249]-[0253]: the file generation unit inserts image correlation information 1750 and encoded image data into a file format to generate an image file. The image correlation information may include 2D image-related information and 3D image-related information. The 3D image-related information represents correlation between first and second view images, 2D/3D data sections, information on arrangement method of first and second view images, camera parameters and disparity information as in [0251];; [0057], [0154]: the maximum disparity and minimum disparity parameter between view images of each view image is determined to relatively define based on reference image, wherein the disparity is determined based on points on the images which can be 2D points of 2D images and is known in the art to be used to determine depth value and represents the distance between two points in first and second images, wherein the images can be 3D images so points in first image can be represented or generated based on corresponding points on second image and disparity information between those two points, hence, the maximum and minimum disparity parameters can be interpreted as transformation data based on 2D images of first and second viewpoint and for converting 3D position in first camera 3D coordinate system to second 3D camera coordination system. The maximum and minimum disparity parameters is used as fatigue parameter for stably viewing the multiview image as in [0032]-[0033]); and  
a transmission unit configured to transmit coordinate transformation information including first encoded data that includes encoded data of the two-dimensional image data of the first viewpoint and, and second encoded data that includes encoded data of the two-dimensional image data of a second viewpoint and the coordinate transformation data generated by the coordinate transformation data generation unit (Kim [0253]: the image file is input or  transmitted to a 3D image file reproduction apparatus; [0255]-[0258]: the image restoration system having a decoding unit receives encoded data which includes first view image data 1822, i.e. 2D image data of a first view, second view image data 1824, i.e. 2D image data of a second view. Image reproduction-related information 1848 is also received which includes image correlation information),
wherein the first encoded data and the second encoded data are synthesized (Kim[0194]: decode left view image, i.e. first image data of first viewpoint, and right view image, i.e. second image data of second viewpoint, to restore stereoscopic image; [0250]-[0251], [0259]: image correlation information of encoded image data includes two dimensional image-related information and three-dimensional image-related information which represents a correlation between first and second view images. Hence, the first image data and second image data are synthesized), and 
wherein the coordinate transformation data generation unit and the transmission unit are each implemented via at least one processor (Kim Fig. 17, [0245]: encoding unit; (Kim [0261]: the process can be implemented in computers).
Kim broadly discloses depth image data indicative of a position of each pixel of a plurality of pixels and depth image data of the second viewpoint are used (Kim [0199]: depth map of image is also used in image information; [0152]: disparity between images of different viewpoints are determined; [0251]: 3D images related information represent a correlation between the first and second view images and may include disparity information, wherein it is known in the art that depth information can be determined based on disparity information and vice versa).
Furthermore, Heo discloses generates, on the basis of two-dimensional image data of a first viewpoint and two-dimensional image data of a second viewpoint, coordinate (Heo [0029]-[0031]: 3D image data can be based on 2D image data);
 transmits coordinate transformation information including first encoded data that is encoded data of the two-dimensional image data of the first viewpoint and depth image data of the first viewpoint indicative of a position of each pixel of a plurality of pixels of the two-dimensional image data of the first viewpoint in a depthwise direction of an image pickup object, second encoded data that is encoded data of the two-dimensional image data of the second viewpoint and depth image data of the second viewpoint indicative of a position of each pixel of a plurality of pixels of the two-dimensional image data of the second viewpoint in the depthwise direction of the image pickup object (Heo [0027], [0033]: encode and decode images captured at two or more viewpoints and depth image corresponding to the image to generate 3D image. Each sample value of the depth image represents information on a distance between a camera and a corresponding pixel. The depth information can be based on a camera coordination system, and 3D image data can be based on 2D image data as in [0029]-[0031]; [0035]-[0036]: the encoded depth information can be transmitted with image data to a video decoder to be decoded. Cameras intrinsic and extrinsic parameter are also included to use for 3D video data; [0040]: depth pictures at viewpoints different from the viewpoint of the current depth picture is used; [0082], [0085]: depth data can be used to derive disparity vector).
Kim and Heo are analogous art because they are from the same field of endeavor of imaging system.
Kim, and further incorporate transmits coordinate transformation information including first encoded data that is encoded data of the two-dimensional image data of the first viewpoint and depth image data of the first viewpoint indicative of a position of each of pixels in a depthwise direction of an image pickup object, second encoded data that is encoded data of the two-dimensional image data of the second viewpoint and depth image data of the second viewpoint indicative of a position of each pixel of a plurality of pixels of the two-dimensional image data of the second viewpoint in the depthwise direction of the image pickup object, as taught by Heo, to improve image quality (Heo [0009]).

Kim does not explicitly disclose display image data of the synthesized encoded data from a selected free viewpoint other than the first viewpoint or the second viewpoint.
However, Nakamura discloses wherein the first encoded data and the second encoded data are synthesized in order to display image data of the synthesized encoded data from a selected free viewpoint other than the first viewpoint or the second viewpoint (Nakamura [0106]: free viewpoint image displayed in accordance with user’s direction; Fig. 5, [0111]-[0112]: an image IB taken from a viewpoint VB and an image IC taken from a viewpoint VC are used. A depth map DB corresponds to image IB and a depth map DC corresponds to image IC. An image IA from a viewpoint VA is generated from image IB and IC; [0113]-[0114]: an image IAB is predicted image at the viewpoint VA generated from the image IB and the depth map DB from viewpoint VB. An image IAC is predicted image at the viewpoint VA generated from the image IC and depth map DC from viewpoint VC; [0115]-[0117]: a 3D object in image IA is generated using images IAC and IAB. Compensating for the missing portion LPB in IAB image with image signal of IAC image to generate IA image. Hence, generating image data IA of a selected free viewpoint VA from two-dimensional data and depth image data of a first viewpoint VB and from two-dimensional data and depth image data of second viewpoint VC; [0287], [0106], [0154]: display generated virtual viewpoint image).
Kim and Heo and Nakamura are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to use the system and method, as disclosed by Kim and Heo, and further incorporate having the first encoded data and the second encoded data are synthesized in order to display image data of the synthesized encoded data from a selected free viewpoint other than the first viewpoint or the second viewpoint., as taught by Nakamura, to efficiently and accurately generate different viewpoint images (Nakamura [0011]-[0012]).


Regarding claim 6, Kim discloses an image processing method by an image processing apparatus, comprising: 
generating, based on two-dimensional image data of a first viewpoint and two-dimensional image data of a second viewpoint, coordinate transformation data for converting a three-dimensional position in a first three-dimensional coordinate system of the first viewpoint into a three-dimensional position in a second three-dimensional coordinate system of the second viewpoint (Kim Fig. 6, [0160] and [0162]-[0165]: a second camera coordinate system 620 can be relatively defined based on a first camera coordinate system 610. Camera parameters includes translation parameter, rotation parameter,… which represent the relation between first camera coordination system and second camera coordinate system, i.e. coordinate transformation data for converting a position in first 3D coordinate system to a second 3D coordinate system; [0164]: a coordinate value on the second camera coordinate system is defined based on a first camera coordinate system; [0249]-[0253]: the file generation unit inserts image correlation information 1750 and encoded image data into a file format to generate an image file. The image correlation information may include 2D image-related information and 3D image-related information. The 3D image-related information represents correlation between first and second view images, 2D/3D data sections, information on arrangement method of first and second view images, camera parameters and disparity information; [0057], [0154]: the maximum disparity and minimum disparity parameter between view images of each view image is determined to relatively define based on reference image, wherein the disparity is determined based on points on the images which can be 2D points of 2D images and is known in the art to be used to determine depth value and represents the distance between two points in first and second images, wherein the images can be 3D images so points in first image can be represented or generated based on corresponding points on second image and disparity information between those two points, hence, the maximum and minimum disparity parameters can be interpreted as transformation data based on 2D images of first and second viewpoint and for converting 3D position in first camera 3D coordinate system to second 3D camera coordination system. The maximum and minimum disparity parameters is used as fatigue parameter for stably viewing the multiview image as in [0032]-[0033]); and 
(Kim [0253]: the image file is input or  transmitted to a 3D image file reproduction apparatus; [0255]-[0258]: the image restoration system having a decoding unit receives encoded data which includes first view image data 1822, i.e. 2D image data of a first view, second view image data 1824, i.e. 2D image data of a second view. Image reproduction-related information 1848 is also received which includes image correlation information),
wherein the first encoded data and the second encoded data are synthesized (Kim [0250]-[0251], [0259]: image correlation information of encoded image data includes two dimensional image-related information and three-dimensional image-related information which represents a correlation between first and second view images. Hence, the first image data and second image data are synthesized).
Kim broadly discloses depth image data indicative of a position of each pixel of a plurality of pixels and depth image data of the second viewpoint are used (Kim [0199]: depth map of image is also used in image information; [0152]: disparity between images of different viewpoints are determined; [0251]: 3D images related information represent a correlation between the first and second view images and may include disparity information, wherein it is known in the art that depth information can be determined based on disparity information and vice versa).
Heo discloses generates, based on of two-dimensional image data of a first viewpoint and two-dimensional image data of a second viewpoint, coordinate transformation data for converting a three-dimensional position in a first three-dimensional coordinate system of the first viewpoint into a three-dimensional position in a second three-dimensional coordinate system of the second viewpoint (Heo [0030]-[0031]: a point of a 3D reference coordinate system can be converted into a point P=(X,Y,Z) of another camera coordinate system, wherein Z is depth values of depth picture, hence convert a 3D position in a first 3D coordinate system into a 3D position in a second 3D coordinate system, wherein the 3D point in the first 3D coordinate system such as point P=(X,Y,Z) can be generated from 2D point p=(x,y) on a 2D coordinate system and depth value Z as in [0029]);
transmits the generated coordinate transformation information including first encoded data that is encoded data of the two-dimensional image data of the first viewpoint and depth image data of the first viewpoint indicative of a position of each pixel of a plurality of pixels in a depthwise direction of an image pickup object, second encoded data that is encoded data of the two-dimensional image data of the second viewpoint and depth image data of the second viewpoint indicative of a position of each pixel of a plurality of pixels of the two-dimensional image data of the second viewpoint in the depthwise direction of the image pickup object (Heo [0027], [0033]: encode and decode images captured at two or more viewpoints and depth image corresponding to the image to generate 3D image. Each sample value of the depth image represents information on a distance between a camera and a corresponding pixel. The depth information can be based on a camera coordination system, and 3D image data can be based on 2D image data as in [0029]-[0031]; [0035]-[0036]: the encoded depth information can be transmitted with image data to a video decoder to be decoded. Cameras intrinsic and extrinsic parameter are also included to use for 3D video data; [0040]: depth pictures at viewpoints different from the viewpoint of the current depth picture is used; [0082], [0085]: depth data can be used to derive disparity vector
Kim and Heo are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to use the system and method, as disclosed by Kim, and further incorporate transmits coordinate transformation information including first encoded data that is encoded data of the two-dimensional image data of the first viewpoint and depth image data of the first viewpoint indicative of a position of each of pixels in a depthwise direction of an image pickup object, second encoded data that is encoded data of the two-dimensional image data of the second viewpoint and depth image data of the second viewpoint indicative of a position of each pixel of a plurality of pixels of the two-dimensional image data of the second viewpoint in the depthwise direction of the image pickup object, as taught by Heo, to improve image quality (Heo [0009]).

Kim does not explicitly disclose display image data of the synthesized encoded data from a selected free viewpoint other than the first viewpoint or the second viewpoint.
However, Nakamura discloses wherein the first encoded data and the second encoded data are synthesized in order to display image data of the synthesized encoded data from a selected free viewpoint other than the first viewpoint or the second viewpoint (Nakamura Fig. 5, [0111]-[0112]: an image IB taken from a viewpoint VB and an image IC taken from a viewpoint VC are used. A depth map DB corresponds to image IB and a depth map DC corresponds to image IC. An image IA from a viewpoint VA is generated from image IB and IC; [0113]-[0114]: an image IAB is predicted image at the viewpoint VA generated from the image IB and the depth map DB from viewpoint VB. An image IAC is predicted image at the viewpoint VA generated from the image IC and depth map DC from viewpoint VC; [0115]-[0117]: a 3D object in image IA is generated using images IAC and IAB. Compensating for the missing portion LPB in IAB image with image signal of IAC image to generate IA image. Hence, generating image data IA of a selected free viewpoint VA from two-dimensional data and depth image data of a first viewpoint VB and from two-dimensional data and depth image data of second viewpoint VC; [0287], [0106], [0154]: display generated virtual viewpoint image).
Kim and Heo and Nakamura are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to use the system and method, as disclosed by Kim and Heo, and further incorporate having the first encoded data and the second encoded data are synthesized in order to display image data of the synthesized encoded data from a selected free viewpoint other than the first viewpoint or the second viewpoint., as taught by Nakamura, to efficiently and accurately generate different viewpoint images (Nakamura [0011]-[0012]).


Regarding claim 7, Kim discloses an image processing apparatus, comprising: 
a decoding unit configured to decode first encoded data that includes encoded data of two-dimensional image data of a first viewpoint and second encoded data that includes encoded data of two-dimensional image data of a second viewpoint (Kim [0147]-[0148], [0173]: decoding apparatus having image parameter extraction unit to extract image parameter from encoded data and restore the image using the extracted parameters including camera parameters; Fig. 17, [0255]: decoding unit; [0186], [0194]: decoding units to decode left and right view images); 
wherein the first encoded data and the second encoded data are synthesized (Kim [0250]-[0251], [0259]: image correlation information of encoded image data includes two dimensional image-related information and three-dimensional image-related information which represents a correlation between first and second view images. Hence, the first image data and second image data are synthesized), and
wherein the decoding unit, the first three-dimensional position conversion unit, and the coordinate transformation unit are each implemented via at least one processor (Kim [0261]: the process can be implemented in computers).

Kim broadly discloses a first three-dimensional position conversion unit configured to convert, based on a first camera parameter in a first three-dimensional coordinate system of the first viewpoint and the two-dimensional image data and the depth image data of the first viewpoint obtained as a result of the decoding by the decoding unit, a two-dimensional position of each pixel of a plurality of pixels of the two- dimensional image data of the first viewpoint into a three-dimensional position in the first three-dimensional coordinate system (Kim [0194]: the decoder decodes the left view image; [0259]: reproduce image data in a 2D or 3D image production method using image reproduction-related information); and 
a coordinate transformation unit configured to convert, based on coordinate transformation information including coordinate transformation data for converting a three-(Kim [0164]: a coordinate value on the second camera coordinate system is defined based on a first camera coordinate system; [0256], [0258]: a decoding unit  and reproduction unit received encoded image data and correlation information between images as image reproduction-related information );  
depth image data indicative of a position of each pixel of a plurality of pixels and depth image data of the second viewpoint are used (Kim [0199]: depth map of image is also used in image information; [0152]: disparity between images of different viewpoints are determined; [0251]: 3D images related information represent a correlation between the first and second view images and may include disparity information, wherein it is known in the art that depth information can be determined based on disparity information and vice versa).
Heo disclose a decoding unit that decodes first encoded data that includes encoded data of two-dimensional image data of a first viewpoint and depth image data of the first viewpoint indicative of a position of each pixel of a plurality of pixels in a depthwise direction of an image pickup object and second encoded data that includes encoded data of two-dimensional image data of a second viewpoint and depth image data of a second viewpoint indicative of a position of each pixel of a plurality of pixels of the two-dimensional image data of the second viewpoint in the depthwise direction of the image pickup object (Heo [0027]: texture image or 2D image data at two or more viewpoints are encoded to generate 3D image to be decoded by a decoder as in [0035]-[0036]; [0040]: depth pictures at viewpoints different from the viewpoint of the current depth picture is used; [0033]: the depth picture can be coded into a sequence along with texture image sequence which is 2D image for decoding using a decoder as in [0035]-[0036], wherein camera parameters are also used); 
a first three-dimensional position conversion unit configured to convert, based on a first camera parameter in a first three-dimensional coordinate system of the first viewpoint and the two-dimensional image data and the depth image data of the first viewpoint obtained as a result of the decoding by the decoding unit, a two-dimensional position of each pixel of a plurality of pixels of the two- dimensional image data of the first viewpoint into a three-dimensional position in the first three-dimensional coordinate system (Heo [0029]: a 3D point in a first 3D coordinate system such as point P=(X,Y,Z) can be generated from 2D point p=(x,y) on a 2D coordinate system and depth value Z of depth picture as in [0031]; [0033]: the depth picture can be coded into a sequence along with texture image sequence which is 2D image for decoding using a decoder as in [0035]-[0036], wherein camera parameters are also used)
a coordinate transformation unit configured to convert, based on coordinate transformation information including coordinate transformation data for converting a three-dimensional position in the first three-dimensional coordinate system into a three-dimensional position in a131SFP364815 second three-dimensional coordinate system of the second viewpoint, a three-dimensional position in the first three-dimensional coordinate system after the conversion by the first three-dimensional position conversion unit into a three-dimensional position in the second three-dimensional coordinate system (Heo [0030]-[0031]: a point of a 3D reference coordinate system can be converted into a point P=(X,Y,Z) of another camera coordinate system, wherein Z is depth values of depth picture, hence convert a 3D position in a first 3D coordinate system into a 3D position in a second 3D coordinate system, wherein the 3D point in the first 3D coordinate system such as point P=(X,Y,Z) can be generated from 2D point p=(x,y) on a 2D coordinate system and depth value Z as in [0029]).
Kim and Heo are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to use the system and method, as disclosed by Kim, and further incorporate transmits coordinate transformation information including first encoded data that is encoded data of the two-dimensional image data of the first viewpoint and depth image data indicative of a position of each of pixels in a depthwise direction of an image pickup object, second encoded data that is encoded data of the two-dimensional image data of a second viewpoint and depth image data of the second viewpoint indicative of a position of each pixel of a plurality of pixels of the two-dimensional image data of the second viewpoint in the depthwise direction of the image pickup object, as taught by Heo, to improve image quality (Heo [0009]).

Kim does not explicitly disclose display image data of the synthesized encoded data from a selected free viewpoint other than the first viewpoint or the second viewpoint.
However, Nakamura discloses wherein the first encoded data and the second encoded data are synthesized in order to display image data of the synthesized encoded data from a selected free viewpoint other than the first viewpoint or the second viewpoint (Nakamura Fig. 5, [0111]-[0112]: an image IB taken from a viewpoint VB and an image IC taken from a viewpoint VC are used. A depth map DB corresponds to image IB and a depth map DC corresponds to image IC. An image IA from a viewpoint VA is generated from image IB and IC; [0113]-[0114]: an image IAB is predicted image at the viewpoint VA generated from the image IB and the depth map DB from viewpoint VB. An image IAC is predicted image at the viewpoint VA generated from the image IC and depth map DC from viewpoint VC; [0115]-[0117]: a 3D object in image IA is generated using images IAC and IAB. Compensating for the missing portion LPB in IAB image with image signal of IAC image to generate IA image. Hence, generating image data IA of a selected free viewpoint VA from two-dimensional data and depth image data of a first viewpoint VB and from two-dimensional data and depth image data of second viewpoint VC; [0287], [0106], [0154]: display generated virtual viewpoint image).
Kim and Heo and Nakamura are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to use the system and method, as disclosed by Kim and Heo, and further incorporate having the first encoded data and the second encoded data are synthesized in order to display image data of the synthesized encoded data from a selected free viewpoint other than the first viewpoint or the second viewpoint., as taught by Nakamura, to efficiently and accurately generate different viewpoint images (Nakamura [0011]-[0012]).


Regarding claims 2 and 9, Kim and Heo and Nakamura disclose all the limitations of claims 1 and 7, respectively, and are analyzed as previously discussed with respect to that claim.
Kim further discloses wherein128SP364815 the coordinate transformation data is represented by a representation method same as that of an external parameter of a camera (Kim Fig. 6, [0160] and [0162]-[0165]: a second camera coordinate system 620 can be relatively defined based on a first camera coordinate system 610 and camera parameter; [0162], [0167]: the camera parameter having translational parameter and rotational parameter, hence, external camera parameters.).  


Regarding claims 3 and 10, Kim and Heo and Nakamura disclose all the limitations of claims 1 and 7, respectively, and are analyzed as previously discussed with respect to that claim.
Kim further discloses wherein the first viewpoints comprises a plurality of first viewpoints; and the coordinate transformation data generation unit generates the coordinate transformation data for each first viewpoint of the plurality of first viewpoints (Kim [0026], [0127], [0165], [0214]: can have three or more views of an image, hence multiple camera viewpoints can be used, wherein each view has image data and camera parameter for each view as in [0215], [0219], [0224]; [0165]: in an image having three or more views, any one of cameras can be set as reference camera and other cameras are disposed at relative positions based on the reference view camera).  


Regarding claims 4 and 11, Kim and Heo and Nakamura disclose all the limitations of claims 3 and 10, respectively, and are analyzed as previously discussed with respect to that claim.
Kim further discloses wherein the coordinate transformation information includes coordinate transformation common information indicative of whether or not the coordinate (Kim [0169]: every camera can have the same value of camera parameter; [0082], [0060]: the translation parameter may be defined as one common value if the cameras coordination systems share an axis, hence same coordinate transformation data of first viewpoints. Translation parameter may be defined as a matrix if camera coordinate systems do not share an axis. Hence, the one common value indicative of whether or not the coordinate transformation data of all of the first viewpoints are same).  

Regarding claims 5 and 12, Kim and Heo and Nakamura disclose all the limitations of claims 3 and 10, respectively, and are analyzed as previously discussed with respect to that claim.
Kim further discloses wherein, in a case in which the coordinate transformation data of all of the first viewpoints are same, the transmission unit transmits the coordinate transformation information including coordinate transformation common129SP364815 information indicating that the coordinate transformation data of all of the first viewpoints are same and the coordinate transformation data common to all of the first viewpoints (Kim [0169]: every camera can have a same value of camera parameter and a common camera parameter syntax can be used for all cameras; [0082], [0060], [0063]: the translation parameter may be defined as one common value if the cameras coordination systems share an axis, hence same coordinate transformation data of first viewpoints. Translation parameter may be defined as a matrix if camera coordinate systems do not share an axis. Hence, the one common value indicative of whether or not the coordinate transformation data of all of the first viewpoints are same which is sent in data stream as in [0063]).  


Regarding claim 13, Kim discloses an image processing method by an image processing apparatus, comprising: 
decoding first encoded data that includes encoded data of two-dimensional image data of a first viewpoint and second encoded data that includes encoded data of two-dimensional image data (Kim [0147]-[0148], [0173]: decoding apparatus having image parameter extraction unit to extract image parameter from encoded data and restore the image using the extracted parameters including camera parameters; [0255]: decoding unit; [0186], [0194]: decoding units to decode left and right view images); 
wherein the first encoded data and the second encoded data are synthesized (Kim [0250]-[0251], [0259]: image correlation information of encoded image data includes two dimensional image-related information and three-dimensional image-related information which represents a correlation between first and second view images. Hence, the first image data and second image data are synthesized).
Kim broadly discloses converting, based on a first camera parameter in a first three-dimensional coordinate system of the first viewpoint and the two-dimensional image data and the depth image data of the first viewpoint obtained as a result of the decoding, a two-dimensional position of each pixel of a plurality of pixels of the two-dimensional image data of the first viewpoint into a three-dimensional position in the first three-dimensional coordinate system (Kim [0194]: the decoder decodes the left view image; [0259]: reproduce image data in a 2D or 3D image production method using image reproduction-related information); and 
(Kim [0164]: a coordinate value on the second camera coordinate system is defined based on a first camera coordinate system; [0256], [0258]: a decoding unit  and reproduction unit received encoded image data and correlation information between images as image reproduction-related information ); 
depth image data of the first viewpoint indicative of a position of each of pixels and depth image data of the second viewpoint indicative of a position of each pixel of a plurality of pixels of the two-dimensional image data of the second viewpoint in the depthwise direction of the image pickup object are used (Kim [0199]: depth map of image is also used in image information; [0152]: disparity between images of different viewpoints are determined; [0251]: 3D images related information represent a correlation between the first and second view images and may include disparity information, wherein it is known in the art that depth information can be determined based on disparity information and vice versa).
Heo discloses decoding first encoded data that includes encoded data of two-dimensional image data of a first viewpoint and depth image data of the first viewpoint indicative of a position of each pixel of a plurality of pixel in a depthwise direction of an image pickup object and second encoded data that includes encoded data of two-dimensional image data of a second viewpoint and depth image data of a second viewpoint indicative of a position of each pixel of a plurality of pixels of the two-dimensional image data of the second viewpoint in the depthwise direction of the image pickup object (Heo [0027], [0039]: texture image or 2D image data at two or more viewpoints are encoded to generate 3D image to be decoded by a decoder as in [0035]-[0036]; [0033]: the depth picture can be coded into a sequence along with texture image sequence which is 2D image for decoding using a decoder as in [0035]-[0036], wherein camera parameters are also used; [0040]: coded depth pictures at different viewpoints are used)
converting, based on first camera parameter in a first three-dimensional coordinate system of the first viewpoint and the two-dimensional image data and the depth image data of the first viewpoint obtained as a result of the decoding, a two-dimensional position of each of pixels of the two-dimensional image data of the first viewpoint into a three-dimensional position in the first three-dimensional 134SP364815 coordinate system (Heo [0029]: a 3D point in a first 3D coordinate system such as point P=(X,Y,Z) can be generated from 2D point p=(x,y) on a 2D coordinate system and depth value Z of depth picture as in [0031]; [0033]: the depth picture can be coded into a sequence along with texture image sequence which is 2D image for decoding using a decoder as in [0035]-[0036], wherein camera parameters are also used); and 
converting, based on coordinate transformation information including coordinate transformation data for converting a three-dimensional position in the first three-dimensional coordinate system into a three-dimensional position in a second three-dimensional coordinate system of the second viewpoint, a three-dimensional position in the first three-dimensional coordinate system after the conversion into a three-dimensional position in the second three-dimensional coordinate system (Heo [0030]-[0031]: a point Pw=(Xw, Yw, Zw) of a 3D reference coordinate system can be converted into a point P=(X,Y,Z) of another camera coordinate system using translation matrix which is coordinate transformation data for converting 3D position in a first 3D system into 3D position in a second 3D system, wherein Z is depth values of depth picture, hence convert a 3D position in a first 3D coordinate system into a 3D position in a second 3D coordinate system, wherein the 3D point in the first 3D coordinate system such as point P=(X,Y,Z) can be generated from 2D point p=(x,y) on a 2D coordinate system and depth value Z as in [0029]).
 Kim and Heo are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to use the system and method, as disclosed by Kim, and further incorporate transmits coordinate transformation information including first encoded data that is encoded data of the two-dimensional image data of the first viewpoint and depth image data of the first viewpoint indicative of a position of each of pixels in a depthwise direction of an image pickup object, second encoded data that is encoded data of the two-dimensional image data of the second viewpoint and depth image data of the second viewpoint indicative of a position of each pixel of a plurality of pixels of the two-dimensional image data of the second viewpoint in the depthwise direction of the image pickup object, as taught by Heo, to improve image quality (Heo [0009]).

Kim does not explicitly disclose display image data of the synthesized encoded data from a selected free viewpoint other than the first viewpoint or the second viewpoint.
However, Nakamura discloses wherein the first encoded data and the second encoded data are synthesized in order to display image data of the synthesized encoded data from a selected free viewpoint other than the first viewpoint or the second viewpoint (Nakamura Fig. 5, [0111]-[0112]: an image IB taken from a viewpoint VB and an image IC taken from a viewpoint VC are used. A depth map DB corresponds to image IB and a depth map DC corresponds to image IC. An image IA from a viewpoint VA is generated from image IB and IC; [0113]-[0114]: an image IAB is predicted image at the viewpoint VA generated from the image IB and the depth map DB from viewpoint VB. An image IAC is predicted image at the viewpoint VA generated from the image IC and depth map DC from viewpoint VC; [0115]-[0117]: a 3D object in image IA is generated using images IAC and IAB. Compensating for the missing portion LPB in IAB image with image signal of IAC image to generate IA image. Hence, generating image data IA of a selected free viewpoint VA from two-dimensional data and depth image data of a first viewpoint VB and from two-dimensional data and depth image data of second viewpoint VC; [0287], [0106], [0154]: display generated virtual viewpoint image).
Kim and Heo and Nakamura are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to use the system and method, as disclosed by Kim and Heo, and further incorporate having the first encoded data and the second encoded data are synthesized in order to display image data of the synthesized encoded data from a selected free viewpoint other than the first viewpoint or the second viewpoint, as taught by Nakamura, to efficiently and accurately generate different viewpoint images (Nakamura [0011]-[0012]).


Regarding claims 14, Kim and Heo and Nakamura disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Kim further discloses the first encoded data and the second encoded data are synthesized in a synchronized relation with each other.
However, Nakamura discloses the first encoded data and the second encoded data are synthesized in a synchronized relation with each other (Nakamura [0286], [0185]: synchronize decoded image signal and decoded depth signal at ach viewpoint, which are at the same time, with each other, and associate them with a viewpoint ID).
Kim and Heo and Nakamura are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to use the system and method, as disclosed by Kim and Heo, and further incorporate having the first encoded data and the second encoded data are synthesized in a synchronized relation with each other, as taught by Nakamura, to efficiently and accurately generate different viewpoint images (Nakamura [0011]-[0012]).

Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kim et al. (U.S 2009/0219282) hereinafter Kim, in view of Heo et al. (U.S 2015/0055702) hereinafter Heo, in view of Nakamura et al. (U.S 2011/0255796) hereinafter Nakamura, further in view of Kitago (U.S 2014/0071131).
Regarding claim 8, Kim and Heo and Nakamura disclose all the limitations of claim 7 and are analyzed as previously discussed with respect to that claim.
Kim further discloses further comprising: 
(Kim [0186], [0194]: decoding units to decode left and right view images; [0259]: reproduce image data in a 2D or 3D image production method using image reproduction-related information).
wherein the second three-dimensional position conversion unit and the data generation unit are each implemented via at least one processor (Kim [0261]: the process can be implemented in computers). 

Kim does not explicitly disclose a data generation unit configured to generate, based on the three-dimensional position converted by the coordinate transformation unit and the three-dimensional position after the conversion by the second three-dimensional position conversion unit, three-dimensional data of the image pickup object from the two-dimensional 132SP364815image data of the first viewpoint and the two-dimensional image data of the second viewpoint.
Nakamura discloses a data generation unit that generates, on the basis of the three-dimensional position after the conversion by the second three-dimensional position conversion unit, three-dimensional data of the image pickup object from the two-dimensional 132SP364815image data of the first viewpoint and the two-dimensional image data of the second viewpoint (Nakamura Fig. 5, [0111]-[0112]: an image IB taken from a viewpoint VB and an image IC taken from a viewpoint VC are used. A depth map DB corresponds to image IB and a depth map DC corresponds to image IC. An image IA from a viewpoint VA is generated from image IB and IC; [0113]-[0114]: an image IAB is predicted image at the viewpoint VA generated from the image IB and the depth map DB from viewpoint VB. An image IAC is predicted image at the viewpoint VC generated from the image IC and depth map DC from viewpoint VC; [0115]-[0117]: a 3D object in image IA is generated using images IAC and IAB. Hence, generate 3D data of image pickup object from 2D image data of first viewpoint VB and second viewpoint VC; [0115]: compensating for the missing portion LPB in IAB image with image signal of IAC image to generate IA image, wherein IAC image is generated from 2D image IB and depth map DB, hence 3D image data of viewpoint VB. Hence, generating object image IA from 3D data of a second viewpoint VC and 2D image data of first and second viewpoint).
Kim and Heo and Nakamura are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to use the system and method, as disclosed by Kim and Heo, and further incorporate having a data generation unit that generates, on the basis of the three-dimensional position after the conversion by the second three-dimensional position conversion unit, three-dimensional data of the image pickup object from the two-dimensional 132SP364815image data of the first viewpoint and the two-dimensional image data of the second viewpoint, as taught by Nakamura, to efficiently and accurately generate different viewpoint images (Nakamura [0011]-[0012]).

Furthermore, Kitago discloses a first three-dimensional position conversion unit configured to convert, based on a first camera parameter in a first three-dimensional coordinate (Kitago Fig. 1, [0037]-[0039]: plurality of image capturing units 101 to 109 are used to acquire image data of same subjects from different viewpoint positions; [0097], [0103]: image from a capturing unit such as capturing unit 105 can be set as representative image. Image from another capturing unit such as capturing unit 104 can be set as auxiliary image; [0099], [0107], [0123], Fig. 11: generate 3D model of representative image at step 1104 and 3D model of auxiliary image at step 1107 in Fig. 11 based on x and y coordinates from camera parameters and distance information from each pixel to the object as in [0100]. Hence, converting 2D position into 3D position of first 3D coordinate system corresponding to representative image of first viewpoint, and converting 2D position into 3D position of second 3D coordination system corresponding to auxiliary image of second viewpoint, based on 2D image data and distance information);
 a coordinate transformation unit configured to convert, based on coordinate transformation information including coordinate transformation data for converting a three-dimensional position in the first three-dimensional coordinate system into a three-dimensional position in a131SFP364815 second three-dimensional coordinate system of the second viewpoint, a three-(Kitago Figs. 14-16, [0102]: rendering image data of representative image from the viewpoint position of the representative image to image data at the viewpoint position of the auxiliary image at step 1105; [0103]: representative image captured by image capturing unit 105 is shown in Fig. 14A, and auxiliary image captured by imaging unit 104 is shown in Fig. 14B. Fig. 14D shows the result of rendering of the object region 1402 of the representative image at the viewpoint position of the auxiliary image at step 1105, wherein the generated 3D model of representative image in step 1104 is used in rendering in step 1105. Hence, convert a three-dimensional position in the first three-dimensional coordinate system after the conversion by the first three-dimensional position conversion unit into a three-dimensional position in the second three-dimensional coordinate system);
a data generation unit configured to generate, based on the three-dimensional position converted by the coordinate transformation unit and the three-dimensional position after the conversion by the second three-dimensional position conversion unit, three-dimensional data of the image pickup object from the two-dimensional 132SP364815image data of the first viewpoint and the two-dimensional image data of the second viewpoint (Kitago [0011]: acquire first image data of a region other than occlusion region where an image of a subject is captured from an arbitrary viewpoint position based on a 3D model generated by using first distance information from the first viewpoint position to the subject, i.e. first 3D coordinate system. A second acquisition unit to acquire second image data of occlusion region obtained where the image of the subject is captured from the arbitrary viewpoint position based on 3D model of the occlusion region generated by using second distance information from a second viewpoint position different from the first viewpoint to the subject, i.e. second 3D coordinate system. A generation unit to generate combined image data obtained by combining the first image data and the second image data; [0105]: a region 1503 is occlusion region 1404 in the converted image 14D and is image data from the auxiliary image, hence the region 1503 is 3D position in the second three-dimensional coordinate system of the second image from a second viewpoint that is used with converted image 14D which is image converted from first viewpoint 105 into second viewpoint 104; [0120]: Fig. 16C shows image data from of representative image and Fig. 16D shows image data of auxiliary image at a viewpoint. By integrating the two rendered images, an image with no hole is obtained as in Fig. 16E).
Kim and Heo and Nakamura and Kitago are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to use the system and method, as disclosed by Kim and Heo and Nakamura, and further incorporate having a data generation unit that generates, on the basis of the three-dimensional position converted by the coordinate transformation unit and the three-dimensional position after the conversion by the second three-dimensional position conversion unit, three-dimensional data of the image pickup object from the two-dimensional 132SP364815image data of the first viewpoint and the two-dimensional image data of the second viewpoint, as taught by Kitago, for high image quality generated at high speed (Kitago [0010]-[0012]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN NGUYEN whose telephone number is (571)-270-0626.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHLEEN V NGUYEN/Examiner, Art Unit 2486